UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDWARD RANDOLPH,

Plaintiff,
Vv.

DOCCS: HASAN DUTTON; STEVEN 17-CV-0700 (NSR)
CARPENTER: MURDOCK: LT, BODGE A; OSS
M. ROYCE: JOHN DOE CORRECTION OFFICER;
JOHN DOE CORRECTION OFFICER: JOHN DOE
CORRECTION SERGEANT: CORC,

ORDER

Defendants.

 

 

NELSON S. ROMAN, United States District Judge

Plaintiff Edward Randolph initiated this action on January 3, 2017, against Defendants
DOCCS, Hasan Dutton, Steven Carpenter, Murdock, four unnamed persons, CORC,
Superintendent, and Deputy Superintendent of Security. (See ECF No. 3.) On September 13,
2018, the Court granted Plaintiff limited leave to amend his complaint by October 15, 2018. (Order
2, ECF No. 46.) Plaintiff did file an amended complaint by the deadline, but instead of merely
curing his pleading deficiencies, added named and unnamed defendants, despite multiple past
orders of the court instructing Plaintiff that he could no longer add more parties to the lawsuit.
(See ECF Nos, 21, 26, 35.)

Per the Court’s May 10, 2019 Order to Show Cause, the Court found the addition of any
new defendants to be improper. (ECF No. 57.) Accordingly, Plaintiff was ordered to show cause
in writing by June 10, 2019, as to why this Court should allow any more defendants to be added
to the lawsuit. (/d.) On June 10, 2019, the Court stayed Plaintiffs response to the Order to Show

~ ss Cause;pending Plaintiffs notification to the Court that he is able to file such response. (ECF No.
5 A i

  

 

 

 
By letter dated November 2, 2019, Plaintiff informed the Court that he is able to receive
mail at the Great Meadow Correctional Facility, however, a copy of the docket sheet mailed to
Plaintiff was returned to the Court marked as “Insufficient Address, Unable to Forward.” (See
ECF No. 68; ECF Dkt. Entries Dated Nov. 8, 2019 and Nov. 22, 2019.) Through its own review
of Plaintiff's correspondence and DOCCS records, the Court has learned that Plaintiff's address
as listed on the docket is incorrect.

Accordingly, Plaintiff’s response to the May 10, 2019 Order to Show Cause is no longer
stayed, and Plaintiff is directed to file his response on or before January 10, 2020. The Clerk of
the Court is respectfully directed to update the docket to reflect Plaintiff's address, including the
correct Department Identification Number (DIN), as listed below. The Clerk of the Court is further
requested to serve a copy of this Order, as well as a copy of the May 10, 2019 Order to Show
Cause (ECF No. 57) on Plaintiff at the updated address and file proof of service on the docket.

Edward Randolph

#14-A-2489

Great Meadow Correctional Facility

11739 State Route 22

P.O Box 51

Comstock, NY 12821-0051

SO ORDERED.

Dated: December 9, 2019

White Plains, New York he. ; a

 

NELSON S. ROMAN
_ United States District Judge

 
